DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and/or 13 of copending Application No. 16/937,879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a species will anticipate a claim to a genus. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408,411,125 USPQ 345,347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)."
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/937,847 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a species will anticipate a claim to a genus. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408,411,125 USPQ 345,347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)."
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/937,936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a species will anticipate a claim to a genus. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408,411,125 USPQ 345,347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)."
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Grobleben (US 2010/0043772 A1) in view of Ren (US 11,371,718 B2).
Regarding Claims 1 and 6, Grobleben discloses a kitchen hood, comprising: a housing (2, 4) having a front, rear, top, and bottom, and left and right sides provided between the front, rear, top and bottom, the rear being configured to be installed on a wall (5); a left inlet (see 25) formed on the left side of the housing (22) through which air is suctioned; a right inlet (also 25, not shown) formed on the right side of the housing (also 22) through which air is suctioned; wherein a depth in the front-rear direction of the housing is longer than a width in the left-right direction (see Figs. 1, 2 and 4; in the alternative, it would have been obvious to one skilled in the art to modify Grobleben wherein a depth in the front-rear direction of the housing is longer than a width in the left-right direction in order to provide a larger left and right inlet area thereby allowing a larger volume of exhaust throughput); wherein the housing (2, 4) is provided over a cooktop surface (7), and a width of the housing in a left-right direction is narrower than a width of the cooktop surface in the left-right direction (see Fig. 1).

    PNG
    media_image1.png
    628
    1847
    media_image1.png
    Greyscale

Grobleben does not explicitly disclose a fan provided inside of an upper section of the housing to suction air; a left grill covering the left inlet; a right grill covering the right inlet; an outlet formed in the top of the housing through which air is discharged; and a user interface formed on the front of the housing.
Ren teaches a kitchen hood a fan (710) provided inside of an upper section of the housing (700) to suction air; a left grill (17) covering the left inlet (210); a right grill (also 17) covering the right inlet (220); an outlet (113) formed in the top of the housing through which air is discharged (“a fume outlet 113 is provided on the top plate of the range hood body 700”); and a user interface (500) formed on the front of the housing (see 300).

    PNG
    media_image2.png
    365
    833
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Grobleben to comprise a fan provided inside of an upper section of the housing to suction air; a left grill covering the left inlet; a right grill covering the right inlet; an outlet formed in the top of the housing through which air is discharged; and a user interface formed on the front of the housing as taught and/or suggested by Ren, since the fan would create an induced flow through said housing; the left and right grill would provide a means to filter oil fumes so that cleaner oil fumes are discharged to an outside environment; the outlet would provide a means to route the exhausted fumes as desired; and the user interface formed on the front of the housing greatly facilitates the control of the kitchen hood by the user, thereby further improving the user experience.  
Regarding Claim 3, Ren further teaches further comprising a guide (340) extending between the front and the rear of the housing and spaced apart from the left and right sides of the housing so as to form a left suction passage from the left inlet (210) to the outlet (113) and a right suction passage from the right inlet (220) to the outlet (113).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Grobleben to further comprise a guide extending between the front and the rear of the housing and spaced apart from the left and right sides of the housing so as to form a left suction passage from the left inlet to the outlet and a right suction passage from the right inlet to the outlet as taught and/or suggested by Ren, since the guide is arranged to ameliorate or even avoid the reduction of the fume suction effect due to mutual interference between oil fumes sucked from the air inlets on the left and right sides, thereby ensuring an operational reliability of the range hood (see Ren, col. 17, lines 40-44).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Ren as applied to claim 1 above, and further in view of Li (CN 208296256 U).
Regarding Claim 2, Grobleben discloses wherein the left inlet is partially formed at the bottom of the housing (see 24), the right inlet is partially formed at the bottom of the housing (see again 24). 
Grobleben in view of Ren does not disclose the left and right grills are bent at a bottom so as to cover the entire left and right inlets, respectively.
Li teaches an inlet grill (20) which is bent around, or wraps around, a housing (10) corner (see Figs. 2, 4 and 6).

    PNG
    media_image3.png
    826
    1603
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Grobleben in view of Ren wherein the left and right grills are bent at a bottom so as to cover the entire left and right inlets, respectively as taught and/or suggested by Li, since such a modification would provide a means to cover a large inlet defined within intersecting planes (i.e. the inlet comprising a portion of the side and bottom of the housing) with a single grill element.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Ren as applied to claim 1 above, and further in view of Westmark (SE 516971 C2).
Regarding Claim 4, Grobleben in view of Ren does not disclose wherein the guide includes a left damper configured to open and close the left suction passage and a right damper configured to open and close the right suction passage.
Westmark teaches a kitchen hood which includes a left damper (9) configured to open and close the left suction passage and a right damper (10) configured to open and close the right suction passage.

    PNG
    media_image4.png
    411
    1290
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Grobleben in view of Ren wherein the guide includes a left damper configured to open and close the left suction passage and a right damper configured to open and close the right suction passage as taught and/or suggested by Westmark, since Westmark states “The invention provides a suction device which, when used in a kitchen, enables easy control of the air flow, in order to be able to concentrate the extraction on the part of the kitchen equipment used for the occasion. This, in turn, results in better energy conservation and more efficient working methods for the extractor.”
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Ren and Westmark as applied to claim 4 above, and further in view of Song (EP 1630478 A1).
Regarding Claim 5, Grobleben in view of Ren and Westmark does not disclose further comprising a first sensor to detect a position of an object in a left-right direction provided below the housing, wherein the left and right dampers are controlled based on the detected position of the object.
Song teaches a kitchen hood comprising a first sensor (241, 242) to detect a position of an object provided below the housing (i.e. the sensor detects the position of a heat source/object), wherein dampers (234, 235) are controlled based on the detected position of the object.

    PNG
    media_image5.png
    345
    751
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Grobleben in view of Ren and Westmark further comprises a first sensor to detect a position of an object in a left-right direction provided below the housing, wherein the left and right dampers are controlled based on the detected position of the object as taught and/or suggested by Song, since such a modification would provide a means to optimize and concentrate the kitchen hood suction effect to where it is needed most.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Ren as applied to claim 6 above, and further in view of Hamada (JP 2018048755 A).
Regarding Claim 7, Grobleben in view of Ren does not disclose wherein the fan is automatically maintained in an on state for a prescribed period of time greater than thirty minutes after an operation of the cooktop surface is completed or stopped.
Hamada teaches a kitchen hood (2) wherein the fan (Ef) is automatically maintained in an on state for a prescribed period of time greater than thirty minutes after an operation of the cooktop surface is completed or stopped (“the exhaust operation duration time is automatically determined based on the use time of the gas stove GC, the detection information of the exhaust side odor sensor 8, and the detection information of the temperature sensor 9, but the exhaust operation time is exemplified. The operation duration time may be manually set.” Bolding mine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Grobleben in view of Ren wherein the fan is automatically maintained in an on state for a prescribed period of time greater than thirty minutes after an operation of the cooktop surface is completed or stopped as taught and/or suggested by Hamada, since “after the cooking is finished, the operation of the exhaust fan continues until the exhaust operation continuation time elapses, the cooked exhaust remaining in the room can also be appropriately discharged to the outside”.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Ren as applied to claim 1 above, and further in view of Chen (US 2016/0123603 A1).
Regarding Claim 8, Grobleben in view of Ren does not disclose further comprising a second sensor to detect at least one of a smoke level, odor level, oil level, or dust level, wherein the fan is controlled based on a detection by the second sensor.
Chen teaches a kitchen hood comprising a second sensor (72) to detect at least one of a smoke level, odor level, oil level, or dust level, wherein the fan (50) is controlled based on a detection by the second sensor (see para. 0041). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Grobleben in view of Ren further comprise a second sensor to detect at least one of a smoke level, odor level, oil level, or dust level, wherein the fan is controlled based on a detection by the second sensor as taught and/or suggested by Chen, since such a modification would provide a kitchen hood that automatically responds to undesired or dangerous smoke levels within the kitchen area, thereby providing an added degree of safety to the user or other occupants.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Ren as applied to claim 1 above, and further in view of ATAG KITCHEN GROUP (DE 29919452 U1).
Regarding Claim 9, Grobleben in view of Ren does not disclose further comprising a light provided on the bottom of the housing and a third sensor to detect an object approaching the third sensor, wherein the light and the fan are controlled based on a detection by the third sensor.
ATAG KITCHEN GROUP teaches a kitchen hood comprising a light (4) provided on the bottom of the housing and a third sensor (6) to detect an object (5) approaching the third sensor, wherein the light (4) and the fan (3) are controlled based on a detection by the third sensor (6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Grobleben in view of Ren to further comprise a light provided on the bottom of the housing and a third sensor to detect an object approaching the third sensor, wherein the light and the fan are controlled based on a detection by the third sensor as taught and/or suggested by ATAG KITCHEN GROUP, since such a modification would provide a user with the added convenience of a kitchen hood that automatically activates its fan and light when the user approaches thereby allowing the user to concentrate on other tasks.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Ren as applied to claim 1 above, and further in view of Liu (CN 208886865 U) and Lee (KR 20090081262 A).
Regarding Claim 11, Grobleben in view of Ren does not disclose wherein the housing includes a female housing and a male housing provided at least partially inside of the female housing and configured to move relative to the female housing, the female housing includes the fan, the outlet, and the user interface, and the male housing includes the left inlet, right inlet, left suction grill, and right suction grill.
Liu teaches a kitchen hood wherein the housing includes a female housing (1) and a male housing (32) provided at least partially inside of the female housing and configured to move relative to the female housing, the female housing includes the fan (“fan system (not shown) mounted on the inside of the fan cover 1.”), the outlet (as previously taught by Ren, discussed above), and the male housing includes the left inlet (31), right inlet (also 31), left suction grill (as previously taught by Ren, discussed above), and right suction grill (as previously taught by Ren, discussed above).

    PNG
    media_image6.png
    501
    625
    media_image6.png
    Greyscale

Grobleben in view of Ren and Liu does not disclose the female housing includes the user interface.
Lee teaches a kitchen hood wherein the housing includes a female housing (10/11) and a male housing (14/140) provided at least partially inside of the female housing and configured to move relative to the female housing, the female housing includes the fan (12), the outlet (101), and the user interface (100).

    PNG
    media_image7.png
    599
    443
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Grobleben in view of Ren wherein the housing includes a female housing and a male housing provided at least partially inside of the female housing and configured to move relative to the female housing, the female housing includes the fan, the outlet, and the user interface, and the male housing includes the left inlet, right inlet, left suction grill, and right suction grill as taught and/or suggested by the combined teachings of Liu and Lee, since such a modification would provide a means to shorten the distance between the kitchen hood and the cooking vessel as much as possible when cooking food, thereby enhancing the suction effect on the air contaminated by smoke, water vapor or odor generated during food cooking thereby helping to more effectively evacuate the contaminated air and minimize the spread of said contaminated air within the kitchen.  
Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Ren and Westmark.
Regarding Claims 12 and 13, Grobleben in view of Ren and Westmark discloses the claimed limitations as is evident from the discussion of the references above. In the interest of brevity, the claim limitations and the obviousness rationale for combining the references, already discussed above, will not be repeated here. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Ren and Westmark as applied to claim 12 above, and further in view of Song.
Regarding Claim20, Grobleben in view of Ren, Westmark and further in view of Song discloses the claimed limitations as is evident from the discussion of the references above. In the interest of brevity, the claim limitations and the obviousness rationale for combining the references, already discussed above, will not be repeated here. 
Claim(s) 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Liu and Zheng (CN 204240443 U).
Regarding Claim 21, Grobleben discloses a kitchen hood, comprising: a housing (2, 4) configured to be installed on a wall (5), the housing having a top section (4) and a bottom section (2), a first inlet (see 25) formed at the bottom section of the housing.

    PNG
    media_image1.png
    628
    1847
    media_image1.png
    Greyscale

Grobleben does not disclose wherein a length of the housing changes based on movement of the bottom section into the top section; a fan coupled to the top section of the housing; a first grill to cover the first inlet; an outlet formed in the top section of the housing through which air is discharged; and a first suction passage formed from the first inlet to the outlet, wherein, when the length of the housing is increased, a length of the first suction passage is increased, and when the length of the housing is decreased, a length of the first suction passage is decreased.
Liu teaches a kitchen hood wherein a length of the housing changes based on movement of the bottom section (32) into the top section (1); a fan coupled to the top section of the housing (“the fan cover 1, fan system (not shown) mounted on the inside of the fan cover 1.”); and a first suction passage formed from the first inlet (31) to the outlet (an outlet is not explicitly disclosed, however an outlet is inherently required so that the fan/blower generated flow can exit said kitchen hood), wherein, when the length of the housing is increased, a length of the first suction passage is increased, and when the length of the housing is decreased, a length of the first suction passage is decreased (inherent, the telescopic motion of said bottom section into or out from said top section would lengthen or shorten the length of the first suction passage).

    PNG
    media_image6.png
    501
    625
    media_image6.png
    Greyscale

Grobleben in view of Liu does not disclose a first grill to cover the first inlet; an outlet formed in the top section of the housing through which air is discharged.
Zheng teaches a kitchen hood comprising a first grill (35) to cover the first inlet (34); an outlet formed in the top section of the housing through which air is discharged (“air outlet of the turbine fan is connected with the top opening”, see Fig. 2).

    PNG
    media_image8.png
    482
    897
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Grobleben wherein a length of the housing changes based on movement of the bottom section into the top section; a fan coupled to the top section of the housing; a first grill to cover the first inlet; an outlet formed in the top section of the housing through which air is discharged; and a first suction passage formed from the first inlet to the outlet, wherein, when the length of the housing is increased, a length of the first suction passage is increased, and when the length of the housing is decreased, a length of the first suction passage is decreased as taught and/or suggested by the combined teachings of Liu and Zheng, since such a modification would provide a means to shorten the distance between the kitchen hood and the cooking vessel as much as possible when cooking food, thereby enhancing the suction effect on the air contaminated by smoke, water vapor or odor generated during food cooking thereby helping to more effectively evacuate the contaminated air and minimize the spread of said contaminated air within the kitchen.  
Regarding Claim 22, Grobleben in view of Liu and Zheng further discloses wherein the length of the first suction passage (i.e. the flow passage between the inlet and the outlet) changes based on exposure of the first grill (see Zheng, 35) based on a position of the bottom section (see Zheng, 34) within the top section (see Zheng, 1).
Regarding Claim 23, Zheng further teaches further comprising a damper configured to change a degree of opening of the first suction passage (see para. 0011: “When using left furnace head, it can close the right auxiliary inlet of movable baffle so as to open only the left auxiliary inlet movable baffle, so that the left side and the lower part of the wind inlet of the wind suction. the left furnace head air suction efficiency, when the right furnace head, it can close the left auxiliary inlet of movable baffle so as to open only the right auxiliary inlet movable baffle, to make the right side and lower part of large wind force, improves the air suction efficiency of the right furnace head.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Grobleben in view of Liu to further comprise a damper configured to change a degree of opening of the first suction passage as taught and/or suggested by Zheng, since such a modification enables easy control of the air flow, in order to be able to concentrate the extraction on the part of the kitchen equipment used for the occasion. This, in turn, results in better energy conservation and more efficient working methods for the extractor. 
Regarding Claim 25, Grobleben in view of Liu and Zheng discloses the claim limitations. Grobleben, Liu and Zheng all disclose a second inlet formed at the bottom section of the housing at a side opposite to a side where the first inlet is formed (see the discussion of the references above); a second grill to cover the second inlet (as taught by Zheng, see grill 35); a second suction passage formed from the second inlet to the outlet (inherent, a suction passage exist between the second inlet and the outlet), wherein, when the length of the housing is increased, a length of the second suction passage is increased, and when the length of the housing is decreased, a length of the second suction passage is decreased (both Liu and Zheng teach housings which are telescopic which therefore causes the first and second suction passage to increase or decrease in length).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Grobleben in view of Liu and Zheng as applied to claim 21 above, and further in view of Scalf (US 2020/0191410 A1).
Regarding Claim 24, Grobleben in view of Liu and Zheng does not disclose further comprising a sensor configured to sense a height of an object below the bottom section of the housing, wherein, when the height of the object is sensed to be less than or equal to a first predetermined height, the bottom section of the housing is moved to a first position so that the first suction passage has a first length, and when the height of the object is sensed to be greater than or equal to a second predetermined height, the bottom section of the housing is moved to a second position so that the first suction passage has a second length shorter than the first length.
Scalf teaches a kitchen hood comprising a sensor (130) configured to sense a height of an object below the bottom section of the housing, wherein, when the height of the object is sensed to be less than or equal to a first predetermined height, the bottom section of the housing is moved to a first position so that the first suction passage has a first length, and when the height of the object is sensed to be greater than or equal to a second predetermined height, the bottom section of the housing is moved to a second position so that the first suction passage has a second length shorter than the first length (see para. 0043: “In some embodiments, the repositionable vent arm 105 may include an ultrasonic or other distance sensor that may be capable of detecting a distance to a pot, pan, skillet, or the like on a cooking element 16. For example, the ultrasonic sensor 130 may utilize a transducer to send a pulse and to receive the echo; the sensor 130 and/or the controller may then determine a distance to a target (in this case a pot, pan, skillet, or the like) by measuring time lapses between the sending and receiving of the ultrasonic pulse. Through use of a controller, described in detail with respect to FIG. 4, the repositionable vent arm 105 may be repositioned in response to a signal from the ultrasonic sensor. For example, the ultrasonic sensor 130 may be used to reposition the repositionable vent arm 105 within a predetermined distance (e.g. 3 inches, 6 inches, etc.) from the detected object (e.g. pot, pan, etc.). The use of an ultrasonic sensor may allow for the position of repositionable vent arm(s) to be customized based on what a user is cooking at a particular time. For example, at a first point in time a user may be using a skillet, and as such the repositionable vent arm(s) 105 may be positioned closer to the cooktop 14; while at a second point in time the user may be using a large stock pot, and as such the repositionable vent arm(s) 105 may be positioned farther away from the cooktop 14.”).

    PNG
    media_image9.png
    817
    545
    media_image9.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Grobleben in view of Liu and Zheng further comprising a sensor configured to sense a height of an object below the bottom section of the housing, wherein, when the height of the object is sensed to be less than or equal to a first predetermined height, the bottom section of the housing is moved to a first position so that the first suction passage has a first length, and when the height of the object is sensed to be greater than or equal to a second predetermined height, the bottom section of the housing is moved to a second position so that the first suction passage has a second length shorter than the first length as taught and/or suggested by Scalf, since the use of a distance sensor allows for the position of repositionable housing to be customized based on what a user is cooking at a particular time (see again Scalf, para. 0043: “For example, at a first point in time a user may be using a skillet, and as such the repositionable vent arm(s) 105 may be positioned closer to the cooktop 14; while at a second point in time the user may be using a large stock pot, and as such the repositionable vent arm(s) 105 may be positioned farther away from the cooktop 14.”).  
Allowable Subject Matter
Claims 10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example: 

    PNG
    media_image10.png
    512
    686
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    385
    913
    media_image11.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799